Citation Nr: 1758622	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from April 27, 1983 to May 27, 1985, from October 3, 1988 to October 31, 1989 and from April 18, 1991 to June 24, 1991. In addition, the Veteran served in the Air National Guard from January 17, 1997 to July 7, 1997 and from March 10, 1998 to July 19, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. This claim was remanded by the Board in February 2017 for additional development. 

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO. A Travel Board hearing was scheduled in March 2016, but the Veteran failed to appear. As such, her hearing request is considered withdrawn. See 
38 C.F.R. § 20.704 (d) (2017) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).


FINDING OF FACT

The Veteran does not have a neck disability.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met. 
38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that she has a neck disability that is related to her military service. 

The Veteran's VA treatment records show that the Veteran complained of and was treated for neck pain. In April 2007, the Veteran had a normal cervical spine x-ray. In October 2012 the Veteran's neck x-ray was negative for acute abnormality.

The Veteran submitted an April 2016 private treatment record from Dr. O.D. Dr. O.D. stated that the Veteran's January 2016 MRI was within normal limits for her age. He noted that there was slight central disc protrusion at C5-C6 and minimal indentation of the spinal cord. The Veteran's neck range of motion was moderately restricted. There was no clinically relevant spinal compression. The neural formina were widely patent. There was no nerve root impingement or destructive or significantly inflammatory processes. Dr. O.D. noted the Veteran's neck pain and opined that it may be predominantly myofascial in origin. Dr. O.D. further opined that the disc protrusion was not really a worrisome feature and he doubted that it was really clinically relevant. 

The Veteran was afforded a VA medical examination in April 2017. The examiner stated that the Veteran did not have a currently diagnosed neck condition. The examiner acknowledged the Veteran's reported neck pain and limitation of motion. Upon examination, there was no pain noted and normal ranges of motion. The examination was normal in all other respects. 

The Board acknowledges the April 2007 VA examination finding that the Veteran had intermittent cervical myalgia with normal cervical examination despite subjective complaints. However, the Board places low probative value on this examination, as the examiner's finding is internally inconsistent.

The Veteran has reported neck pain. However, pain alone is not compensable. See generally, Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A medically untrained layperson such as the Veteran is competent to report symptoms. However, she is not competent to make a complicated medical diagnosis such as a neck disorder or to render a complicated medical opinion such as the etiology of a neck disorder. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a neck condition is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


